First, appellant claimed he had cause for the delay because he
                had to rely on inmate law clerks and was not familiar with the law. These
                were insufficient reasons to demonstrate cause for the delay.             See
                generally Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev. 656, 660, 764 P.2d
                1303, 1306 (1988) (holding that petitioner's claim of organic brain damage,
                borderline mental retardation, and reliance on assistance of inmate law
                clerk unschooled in the law did not constitute good cause for the filing of a
                successive post-conviction petition).
                            Second, appellant claimed that he had good cause because of
                ineffective assistance of counsel. A procedurally barred claim of ineffective
                assistance of trial counsel cannot constitute cause for additional claims of
                ineffective assistance of counsel, and appellant provided no reason why he
                could not raise his claims of ineffective assistance of counsel in a timely
                manner. See Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d 503, 506
                (2003).
                            Third, appellant claimed he had good cause because the
                Nevada Department of Corrections did not provide him access to the law
                library or to inmate law clerks for the first 30 days of his incarceration,
                which he asserted harmed his ability to litigate this matter. As noted by
                appellant, he has had access to the prison law library and law clerks for
                approximately two years since his initial 30 days in prison. Therefore, any
                claims stemming from the alleged lack of access to the library or clerks
                were reasonably available to be raised at an earlier time and appellant did
                not attempt to explain the entire delay. See id.
                            Next, appellant claimed it would be a fundamental
                miscarriage of justice to impose the procedural bars on his petition. In
                order to demonstrate a fundamental miscarriage of justice, a petitioner

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A

                                                                              111111EN
                must make a colorable showing of actual innocence—factual innocence,
                not legal innocence. Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519,
                537 (2001); Calderon v. Thompson, 523 U.S. 538, 559 (1998). Appellant
                did not demonstrate actual innocence as his claims involved legal
                innocence, and therefore, he failed to show that "it is more likely than not
                that no reasonable juror would have convicted him in light of. . . new
                evidence." Calderon, 523 U.S. at 559 (quoting Schlup v. Delo, 513 U.S.
                298, 327 (1995)); see also Pellegrini, 117 Nev. at 887, 34 P.3d at 537;
                Mazzan v. Warden,      112 Nev. 838, 842, 921 P.2d 920, 922 (1996).
                Therefore, the district court did not err in denying the petition as
                procedurally barred. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                   Gibbons




                                                   Saitta



                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A


                                                                                               4,0:!11
                     cc: Hon. Kathleen E. Delaney, District Judge
                          Michael George Zanfino
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A


             WOMEN